Exhibit 10.19

 

LOGO [g233092g78u07.jpg]

January 9, 2012

Brown & Brown, Inc.

220 South Ridgewood Avenue

Daytona, Florida 23115-2412

Attention: Cory T. Walker, Treasurer and CFO

Ladies and Gentlemen:

JPMorgan Chase Bank, N.A (the “Bank”) is pleased to advise that it is prepared
to offer a line of credit to Brown & Brown, Inc., a Florida corporation (the
“Company”) up to the maximum amount of $50 million, for payment of a portion of
the acquisition price of Arrowhead General Insurance Agency, Inc. The offering
of this line of credit constitutes an agreement by the Bank to perform an
ongoing credit review of the Company to enable the Bank to respond quickly to
any request for credit that the Company may make. The line of credit is not a
commitment and does not in any way obligate the Bank to make loans or grant any
credit. Each decision to make an advance hereunder is discretionary: if the Bank
decides to make one advance under this line, the Bank may still use its sole
discretion to make or deny any subsequent advance under this line.

Any credit which the Bank may extend will be on such terms and conditions and
will bear interest at such rate as the Bank may require at the time the Company
requests an advance and must be evidenced by documents in form and substance
satisfactory to the Bank.

The Bank will consider requests for advances under the line until February 3,
2012, unless this discretionary line is earlier terminated by the Company or the
Bank. This line of credit is issued subject to such factors as the Bank may find
relevant at the time of the request, including, without limitation, money market
conditions remaining the same as at present; the Bank in its sole discretion
continuing to be satisfied with the Company’s financial condition and economic
prospects; and the Company’s maintenance of a satisfactory relationship with the
Bank.



--------------------------------------------------------------------------------

This letter is for the Company’s information only and is not to be shown to or
relied upon by third parties. This letter constitutes the entire understanding
between the Bank and the Company with respect to the matters set forth herein
and supercedes all prior discussions.

 

Very truly yours, JPMORGAN CHASE BANK, N.A. By  

 

Name:   Title:  

 

2